                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EDWARD DEAN COX,

                       Plaintiff,

               v.                                             Case No. 20-C-1199

CHRYSTAL MELI, et al.,

                       Defendants.


             DECISION AND ORDER GRANTING DEFENDANTS’ MOTION
                          FOR SUMMARY JUDGMENT


       On June 9, 2021, defendant Chrystal Meli filed a motion for summary judgment based on

the plaintiff’s failure to exhaust administrative remedies prior to bringing this lawsuit. Dkt. No.

27. That same day, defendant Robert Martin filed a motion to join defendant Meli’s motion for

summary judgment. Dkt. No. 31. The Court notified Plaintiff Edward Dean Cox that under Civil

L. R. 56(b)(2) his response materials were due on August 9, 2021. Dkt. Nos. 32 and 34. The Court

also warned Cox that under Civil L. R. 7(d) failure to respond to the motion or to ask for additional

time to respond would be sufficient cause for the Court to grant the motion as a sanction for

noncompliance. Dkt. No. 32. The response deadline has passed, and Cox did not oppose either

motion.

       The Court has reviewed the motion for summary judgment, brief in support, and the

undisputed facts, see Fed. R. Civ. P. 56(e)(2), and it concludes that the defendants are entitled to

summary judgment. See Fed. R. Civ. P. 56(e)(3). Based on the proposed findings of fact submitted

by the defendants and deemed true by the Court, Cox did not timely file or appeal any inmate

complaint alleging that either Meli or Martin ignored his complaints of pain after he slipped and




          Case 2:20-cv-01199-WCG Filed 08/17/21 Page 1 of 2 Document 35
fell in the dish room in November 2017. See Dkt. No. 28 at 6-7; see also Dkt. No. 29. The

defendants are therefore entitled to summary judgment based on failure to exhaust administrative

remedies prior to bringing this lawsuit. Additionally, the Court also finds that Cox’s failure to

respond to the defendants’ motion is sufficient cause for the Court to grant the motion as a sanction

for noncompliance. See Civ. L. R. 7(d).

        IT IS THEREFORE ORDERED that defendant Martin’s motion to join defendant Meli’s

motion for summary judgment based on failure to exhaust administrative remedies (Dkt. No. 31)

is GRANTED; the defendants’ motion for summary judgment based on failure to exhaust

administrative remedies (Dkt. No. 27) is GRANTED; and this case is DISMISSED. The Clerk

is directed to enter judgment accordingly.

        Dated at Green Bay, Wisconsin this 17th day of August, 2021.

                                                           s/ William C. Griesbach
                                                           William C. Griesbach
                                                           United States District Judge

 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.


                                                      2

          Case 2:20-cv-01199-WCG Filed 08/17/21 Page 2 of 2 Document 35
